Citation Nr: 0204425	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  99-07 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
currently assigned a 50 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran had active service from August 1944 to August 
1946, and from January 1951 to August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of January 1999 
which denied an increase in a 50 percent rating for an 
anxiety disorder.  The case was remanded by the Board in 
January 2001.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities was 
denied by the RO in August 2001, and an appeal from that 
determination has not been initiated; accordingly, that issue 
is not before the Board.


FINDINGS OF FACT

The veteran's service-connected anxiety disorder is 
productive of no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumulatory, 
or stereotyped speech; panic attacks more frequently than 
once per week; difficulty in understanding complex commands; 
impairment of short and long- term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 






CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for an 
anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.130, Code 9400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Background

The veteran had active service from August 1944 to August 
1946, and from January 1951 to August 1951.

By rating action dated in March 1949, the veteran was granted 
service connection and a 10 percent rating for hysterical 
reaction, conversion type, with gastric complaints.  During 
his second period of service, a duodenal ulcer was diagnosed.  
A rating action in April 1952 described his service-connected 
condition as duodenal ulcer with psychoneurosis and 
somatization reaction, and assigned a 40 percent rating.  It 
was reasoned that the stomach and nervous trouble were 
manifestations of one and the same condition.  In January 
1958, the RO reduced the rating for duodenal ulcer with 
anxiety reaction to 20 percent.  

Records from the U.S. Civil Service Commission show that in 
1965, the veteran, who was then employed as a civilian by a 
military facility, applied for disability retirement.  In 
connection with this claim, a statement from L. Brown, M.D., 
was obtained, who found that the veteran's disabilities were 
recurring peptic ulcer, marked anxiety state, and hearing 
loss; he concluded that the veteran could engage in light 
work.  T. P. Ahmadi, M.D., examined the veteran in April 
1965, with resulting diagnoses of duodenal ulcer under fair 
control, bilateral impaired hearing, and anxiety, noted to be 
a recent phenomenon, due to economic problems, most likely 
connected with the closing of the base.  He felt that there 
was no evidence justifying retirement, except for the hearing 
loss; because of the hearing loss, he opined that the veteran 
was not qualified for his current job, which involved 
constant noise.  The results of this application are not of 
record; however, the veteran did not retire at that time.  

In 1973, he again applied for disability retirement, claiming 
he was unable to perform his duties as a result of nausea, 
vomiting and nerves.  In connection with this application, a 
statement from C. A. Lightcap, M.D., was obtained, dated in 
April 1973, which concluded that the veteran was disabled 
from his job, and noted a diagnosis of convulsive disorder.  
A military doctor examined the veteran in May 1973, and 
concluded he was permanently disabled from his job due to 
convulsive disorder with marked vertigo.  In October 1973, he 
was retired due to disability.  

A December 1977 RO decision granted an increased rating of 30 
percent for anxiety neurosis with duodenal ulcer.  A July 
1979 RO decision assigned separate ratings of 30 percent for 
an anxiety disorder and 0 percent for duodenal ulcer.  A 
September 1979 Board decision granted an increased rating of 
50 percent rating for the anxiety disorder, and an increased 
rating of 10 percent rating for the duodenal ulcer.  

In July 1998, the veteran filed a claim for an increased 
rating for his anxiety disorder.  In August 1998, in response 
to a request for evidence of treatment, the veteran indicated 
that he had not received treatment for his anxiety.  

In November 1998, a VA psychiatric examination was conducted.  
The 72 year old veteran stated that he was not being treated 
for his anxiety disorder.  He was married, and had been for 
about 52 years.  He reported feeling tired, restless and 
irritable, and said he was a chronic worrier. He said he 
awakened several times during the night.  On examination, he 
was casually dressed; his speech was normal, and he was alert 
and oriented.  He described his mood as fine.  His affect was 
anxious.  He did not have suicidal or homicidal ideation.  
His thought process was coherent.  He showed a slightly 
decreased ability to focus, sustain and shift attention.  
Insight and judgment were fair.  The diagnosis was anxiety 
disorder.  The Global Assessment of Functioning (GAF) was 
estimated to be 60.    

In his substantive appeal received in March 1999, the veteran 
stated that he believed his psychiatric condition warranted a 
70 percent rating.  He also felt that the VA examination was 
inadequate.  

In March 1999, [redacted] wrote that he had known the 
veteran for 16 years, and had noticed a change in his 
personality over the past few years; He did not do well under 
stress, and was occasionally nervous and confused.  [redacted]
wrote, in March 1999, that in dealing with the veteran in his 
capacity as tax collector, he had noticed a big change in the 
veteran over the past few years.  He seemed to be extremely 
nervous, would lose his temper, and, on one occasion, started 
to cry.  

Written statements from April 1999 were received from the 
veteran's wife and daughter.  His wife wrote regarding her 
observations of the veteran's symptoms, including depression, 
nervousness, anxiety, irritability, and agitation.  She said 
he had considerably deteriorated over the years; he did not 
sleep much, and worried constantly; he sometimes became 
confused, disoriented, and had hallucinations; and his moods 
changed constantly.  His daughter also said she had noted his 
deteriorating condition.

In June 1999, the veteran presented testimony at an RO 
hearing before a hearing officer.  He said that he suffered 
from insomnia, panic attacks, irritability, occasion 
confusion or disorientation.  He related he was preoccupied 
with his wartime experiences, and had frequent nightmares 
involving a combat theme.  He stated that he could not handle 
stress, and had stopped many of the activities he used to 
enjoy.  He said he felt that he would not be able to function 
if not for his wife, who handled almost everything.  He 
testified that although he had never received any treatment 
from a psychiatrist, his local medical doctor had recently 
prescribed medication for his nerves.  The veteran related 
that he retired from a civil service job in 1973 due to 
blackouts.  He referred to recent contacts with friends as 
well as recent activities such as hunting.

In September 1999, the veteran wrote that he had not been 
able to work at all for the past 5 to 6 years due to his 
anxiety.  He stated that his family and social life had 
deteriorated due to his mood swings and near continuous panic 
depression.  He said he became irritable, disoriented, and 
could not handle stressful situations.  

A VA psychiatric examination was conducted in March 2001.  
The veteran reported that he had been treated for anxiety for 
years; his primary care doctor prescribed Xanax.  He said he 
had last worked in 1973.  The veteran stated that he had 
intrusive thoughts of World War II.  He reported that he was 
nervous most of the time, easily fatigued, distractible, and 
irritable to the point where he had lost many friends.  He 
said he suffered from night sweats.  On examination, the 
veteran was alert, oriented, and cooperative.  His affect was 
moderately anxious.  He had no suicidal or homicidal 
ideation.  His high cognitive functions were intact.  Insight 
and judgment were marginally adequate.  The diagnosis was 
generalized anxiety disorder.  The GAF was estimated to be 
50, which the examiner noted was significant for moderate 
symptoms.  In summary, the examiner said the veteran had 
moderate social and occupational impairment.  

In statements dated in September 2001 and February 2002, the 
veteran complained that the examination in March 2001 had 
been inadequate.  He felt that his disability had limited his 
earnings over the years.  A December 2001 statement from R. 
Gilliand was to the effect that he had driven the veteran to 
his examination in March 2001, and that in the time it took 
him to go to the restroom (less than five minutes), the 
examination was completed.  He did not feel this was 
adequate.  

Statements from the veteran's representative dated in January 
2002 and February 2002 point out that the GAF score of 50 
noted on the most recent examination is indicative of serious 
impairment, including inability to keep a job.  It was 
contended that a 70 percent rating for the psychiatric 
condition is warranted.  

B.  Analysis

The veteran claims an increase in a 50 percent rating for an 
anxiety disorder.  The file shows that through 
correspondence, the rating decision, the statement of the 
case, and supplemental statements of the case, the VA has 
informed him of the evidence necessary to substantiate the 
claim.  VA examinations have been provided.  Although the 
veteran claims the last VA examination was inadequate, the 
report of that examination shows it was sufficiently thorough 
for rating purposes.  There do not appear to be additional 
pertinent treatment records to be obtained.  The Board is 
satisfied that the notice and duty to assist provisiosns of 
the law have been met.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

Disability evaluations are assigned by applying a schedule of 
ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A 50 percent evaluation is warranted when an anxiety disorder 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumulatory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short and long- term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9400.  

The veteran retired from work many years ago for reasons 
other than his psychiatric condition.  Despite his asserting 
of social impairment, the evidence shows he enjoys healthy 
social relationships.  He has a good relationship with his 
wife of many years, other relatives, and friends from outside 
the family.  He has had no specialized psychiatric treatment 
in recent years; he indicates the only treatment has been 
medication from his family doctor.

The veteran does not meet the requirements for a rating 
higher than 50 percent under the criteria of Code 9400.  The 
evidence does not show suicidal ideation, obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  While he has stated that he has near-continuous 
panic or depression affecting the ability to function, recent 
examinations disclosed no panic or depression.  Moreover, 
panic attacks more than once a week are contemplated by the 
50 percent rating currently in effect.  Although he professes 
to lose his temper frequently and has been described as 
irritable, impaired impulse control, with symptoms such as 
unprovoked irritability with periods of violence, has not 
been demonstrated.  Similarly, difficulty in adapting to 
stressful circumstances, including work or a worklike 
setting, beyond the difficulty in establishing and 
maintaining effective work relationships contemplated by the 
50 percent evaluation, has not been shown.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).  A GAF score of 41 to 50 
reflects serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  A 51-60 GAF score 
indicates moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  An 
examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  The 
examiner in 1998 provided a GAF of 60.  In 2001, although the 
examiner reported a GAF of 50, he also stated this reflected 
moderate impairment, and summarized that the veteran 
experienced moderate social and industrial impairment due to 
his psychiatric disorder.  The narrative description of the 
level of impairment is far more probative than a simple 
numerical score.  In this regard, although the veteran has 
not worked for many years, he was retired from his job due to 
a seizure disorder.

The veteran states that his earning capacity was limited by 
his anxiety disorder.  The 50 percent evaluation currently in 
effect for the psychiatric condition contemplates loss of 
earning capacity.  He has not been shown to have had marked 
interference with employment beyond the impairment 
contemplated by the 50 percent rating.  Further, he has had 
no periods of hospitalization for that condition.  The case 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards, and referral to designated 
officials for consideration of an extraschedular evaluation 
is not warranted.  38 C.F.R. § 3.321(b)(1); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).   

Although not all of the criteria must be shown to warrant a 
higher evaluation, coordination of rating with impairment of 
function is nevertheless required.  38 C.F.R. § 4.21.  In 
this case, the psychiatric disability picture more nearly 
approximates the criteria for the current 50 percent rating 
than the criteria for the next higher rating of 70 percent; 
accordingly, the lower rating of 50 percent is warranted.  
38 C.F.R. § 4.7.  

The weight of the evidence shows that the veteran's service-
connected anxiety disorder does not warrant a rating greater 
than 50 percent.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

A rating in excess of 50 percent for an anxiety disorder is 
denied.



		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

